Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 21, 2016                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  151411                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Richard H. Bernstein
            Plaintiff-Appellee,                                                                            Joan L. Larsen,
                                                                                                                     Justices
  v                                                                SC: 151411
                                                                   COA: 318822
                                                                   Calhoun CC: 2013-001828-FC
  JACK LEROY WINE, JR.,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 24, 2015
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE the sentence of the Calhoun Circuit Court,
  and we REMAND this case to the trial court for resentencing pursuant to People v
  Francisco, 474 Mich 82 (2006). The trial court erred in assigning 10 points for Offense
  Variable 4 (OV 4), MCL 777.34, since there was no record support that the victims
  suffered psychological injury. In all other respects, leave to appeal is DENIED, because
  we are not persuaded that the remaining questions presented should be reviewed by this
  Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 21, 2016
           p0914
                                                                              Clerk